Title: To George Washington from Bartholomew Dandridge, 12 March 1799
From: Dandridge, Bartholomew
To: Washington, George



Duplicate
My dear sir,
London March 12. 1799.

I received your Favor of the 25 January two or three days ago, for which I thank you sincerely. Yours in answer to mine of 11 May & 16 July, I have not yet seen.
I was in hopes that Mr Murray’s letters to Mr McHenry & mine to you (for we both wrote) countermanding my request of a Commission in our Army, would have been time enough to have prevented my appointmt, supposing it should have been thought proper to have given me one. I remained in this hope ’till about ten days before the Receipt of your letter, I saw in an American Paper, my appointment announced among others.
I must beg you, Sir, to accept my acknowledgements for your indulgence in still giving me an opportunity of accepting the appt if I should think proper; but the Considerations which you have suggested, coinciding precisely with those which upon reflection had occurred to me, & Mr King whom I candidly consulted on the Subject being of the same opinion, I conclude to decline accepting the appointment with which the President & Senate have been pleased to honor me; at the same time Sir assuring you—& them that my feeble services will at no time be withheld whenever the Safety of our Country & Constitution shall require the actual aid & support of the Citizens of the U.S. Presuming this to be sufficient, I take no other mode of making known my Decision in this Case.
Mr K. is extremely kind to me—at the same time that he advised me as a friend to retain my present Employment, he left me perfectly free to stay or go. He is an exceedingly worthy man—fine talents & great firmness—a staunch republican & in no hands could the Honor & Interests of our Country be more safely reposed. My plan in coming to England (as I believe I mentioned to you) was and is when I quit Mr K. to endeavour to make some mercantile arrangement here which will give me permanent employment & livelihood when I get home. My intention is to fix at

Alexa. or the City of Washn. God Knows what changes may happen in the course of twelve or 18 months to frustrate the plans of shortsighted mortals.
Rumour has brought us an accot of the intended marriage of Nelly Custis. I will thank you to present her my sincere wishes for her complete Happiness in the Connubial State. Unless Craik is much more robust than he was when I saw him last, I advise him to lay aside, or rather not to take up his Broadsword. I was utterly at a loss to account for Custis’s appointment which I had seen mentioned in a Newspaper, as I supposed he was still at his studies. Your Letter accots for it⟨.⟩ It is much to be lamented that he could not have been induced to employ himself in the manner he ought to have done for a few years longer—he will bitterly regret it when it is too late. remember me kindly to him if you please Sir⟨.⟩ Pray what does Mr Lear do with himself? I have written to him time after time, but never got a scrip from him.
I thank you for the paragraph informing me of the Death of my dear brother; tho’ the Intelligence was no less sudden & unthought of, than it is truly & bitterly afflicting to me; for besides being an affectionate brother, there had always subsisted between us the closest friendship. But as it is not for man to arraign the acts or to murmur at the Dispensations of the author of his Being, I endeavour to submit with patient resignation to the Will of the Ruler of the Universe. His loss to his young family must be severely felt, and still more so if possible to my poor mother & her family; and my deepest regret is excited that Providence has not put it in my power to replace that aid & support of which she has been deprived, & which she must so much need. This is the first intelligence (tho’ I have repeatedly written) that I have recd of my family since I left america, nor do I know anything further of their situation.
I rejoice that my Aunt continues to enjoy her usual health—I hope she may long continue to do so. Make my affectionate respects & good wishes acceptable to her. I have been ill myself for several weeks & am but just able to write. I am however upon the recovery & hope as the Summer approaches to be entirely restored.
I trust that our Government will surmount & subdue all the Difficulties which it has to contend with from every quarter, & that the noisy turbulence or factious Discontent of some Districts,

though certainly to be regretted, will make no Impression on the Stability of the Union. In Europe everything seems to remain in perfect uncertainty, nor can a well grounded conjecture be offered as to what will rise out of the present confusion.
Mr & Mrs K. unite their respects for you & Mrs W. With a grateful sense of your Kind attentions, & my sincere wishes for your health & happiness, I beg you to be assured of my continued esteem & respectful attachment

B. Dandridge


I take the liberty to enclose a Letter for my mother which I pray the favor of you to forwd.


P.S. Knowing that you were in the habit of corresponding with Sir John St C——r, mr K. has several times, in conversation, seemed to express a wish that I should let you Know in what light he is viewed here. Until lately I fancy he was or pretended to be a firm & zealous supporter of Govt when he was appointed to the presidency of the Bd of Ag[ricultur]e—latterly however he made an attempt to gain a higher seat. he proposed to Mr P—— to have him created a Peer! & some other thing which I do not at present recollect—however, both his propositions were rejected by mr P.—he immediately tack’d about, became an oppositionist, & has very recently been removed from the Presidency. There is another in this Country not less unworthy your Consideration. I mean Sir Edwd N——m—of this I believe you have had a hint.

